ACCEPTED
                                                                                  01-15-00168-CR
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             12/1/2015 3:58:10 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                         No. 01-15-00168-CR
                                 In the
                        COURT OF APPEALS               FILED IN
                                                1st COURT OF APPEALS
                                For the             HOUSTON, TEXAS
                 FIRST SUPREME JUDICIAL DISTRICT12/1/2015 3:58:10 PM
                              At Houston        CHRISTOPHER A. PRINE
                                                               Clerk

                       Appeal in No. 14-CCR-175454
         County Court at Law Number One of Fort Bend County, Texas


                       GEORGE RAY MICHEAUX, JR.
                                Appellant
                                   v
                          THE STATE OF TEXAS
                                Appellee


                       STATE’S APPELLATE BRIEF

Counsel for Appellee                JOHN F. HEALEY
                                    DISTRICT ATTORNEY
                                    268TH JUDICIAL DISTRICT
                                    FORT BEND COUNTY, TEXAS


                                    JOHN J. HARRITY, III
                                    ASSISTANT DISTRICT ATTORNEY
                                    FORT BEND COUNTY, TEXAS
                                    SBN # 09133100
                                    John.Harrity@fortbendcountytx.gov
                                    309 South Fourth Street, 2nd floor
                                    Richmond, Texas 77469
                                    281-341-4460 (Tel.)
                                    281-238-3340 (Fax)
                        IDENTIFICATION OF PARTIES

       Pursuant to Tex. R. App. P. 38.1, a complete list of the names of all interested
parties is provided below so the members of this Honorable Court may at once
determine whether they are disqualified to serve or should recuse themselves from
participating in the decision of the case.

Appellant:                                           Appellee:
GEORGE RAY MICHEAUX, JR.                             THE STATE OF TEXAS

Counsel for Appellee/State:                          Address(es):
JOHN F. HEALEY, JR.                                  Fort Bend County
District Attorney                                    District Attorney’s Office
of Fort Bend County, Texas                           301 Jackson Street, Rm 101
268TH Judicial District                              Richmond, Texas 77469

REBEKAH SAUNDERS                                     (Same)
Assistant District Attorney
Fort Bend County, Tx.
(Trial)

LAUREN VALENTI                                       (Same)
Assistant District Attorney
Fort Bend County, Tx.
(Trial)

JOHN J. HARRITY, III                                 (Same)
Assistant District Attorney
Ft. Bend County, Tx.
(Appeal Only)




                                          ii
Counsel for Appellant:                     Address(es):
KIRBY TAYLOR                               2818 Cleburne
                                           Houston, Texas 77004
(Trial and Appeal)


Trial Judge:
The Hon. Christopher G. Morales
County Court at Law Number One of Fort Bend County, Texas




                                  iii
                                    TABLE OF CONTENTS

SECTION                                                                                             PAGE


IDENTIFICATION OF PARTIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . vi

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

REPLY TO APPELLANT’S FIRST POINT OF ERROR. . . . . . . . . . . . . . . . . . . . 2

PRAYER FOR RELIEF. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                     iv
                                      INDEX OF AUTHORITIES

CASES                                                                                                 PAGE


Hicks v. State, 255 S.W.3d 351, 354 (Tex. App. - Texarkana 2008, no pet.). . . . . 6

Klepper v. State, No. 2-07-412-CR, 2009 Tex. App. LEXIS 1081 (Tex. App. - Fort
Worth Feb. 12, 2009, no pet.) (not designated for publication) . . . . . . . . . . . . . . . 6

Markert v. State, 2011 WL 2937428 (Tex. App. – Corpus Christi, July 21, 2011, no
pet.) (not designated for publication). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

STATUTES AND RULES


Tex. R. App. P. 38. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Tex. R. App. P. 38.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Tex. Transp. Code Ann. § 541.304 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Tex. Transp. Code Ann. § 544.007(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 8, 9

Tex. Transp. Code Ann. § 545.062. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Tex. Transp. Code Ann. § 545.302. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 6, 7




                                                           v
              STATEMENT REGARDING ORAL ARGUMENT

      The State does not believe oral argument is necessary in the present case.

However, should the Court decide that it wants to hear oral argument in this case, the

State would request that it be allowed to present oral argument.




                                          vi
                           No. 01-15-00168-CR
                                   In the
                          COURT OF APPEALS
                                  For the
                   FIRST SUPREME JUDICIAL DISTRICT
                                At Houston

                        Appeal in No. 14-CCR-175454
          County Court at Law Number One of Fort Bend County, Texas


                        GEORGE RAY MICHEAUX, JR.
                                 Appellant
                                    v
                           THE STATE OF TEXAS
                                 Appellee

TO THE HONORABLE COURT OF APPEALS:

                          STATEMENT OF THE CASE


      This is an appeal of the trial court’s guilty finding of guilt where Appellant was

charged with the offense of stopping, standing or parking prohibited in certain places.

Tex. Transp. Code Ann. § 545.302. (C.R. 35).




                                          vii
                            STATEMENT OF FACTS

      The State challenges all factual assertions in the Appellant’s brief pursuant to

Tex. R. App. P. 38 and submits its account of the facts as follows and within its reply

to Appellant’s point of error.



                       SUMMARY OF THE ARGUMENT

      The trial court correctly interpreted § 545.302 of the Texas Transportation

Code in finding Appellant guilty.




                                          1
           REPLY TO APPELLANT’S FIRST POINT OF ERROR

               The trial court correctly interpreted § 545.302 of the
              Texas Transportation Code in finding Appellant guilty.


      Appellant was charged with the offense stopping, standing or parking

prohibited in certain places. Tex. Transp. Code Ann. § 545.302. (C.R. 35).

Specifically, the State charged that on or about the 4th day of September, 2013, within

the territorial limits of Sugar Land, Fort Bend County, Texas to wit: Elkins Road at

its intersection with Sweetwater Boulevard, [Appellant] did then and there unlawfully

stop, stand, or park said motor vehicle upon a public street in the city, county and

state of aforesaid, in an intersection and the operator was not stopping momentarily

to pick up or discharge a passenger when the same was not necessary for the

avoidance of conflict with other traffic and the operator was not complying with the

law or the directions of the police officer or official traffic control device and against

the peace and dignity of the State. (C.R. 9)(2 R.R. 5).

      Officer Krachala testified that he was patrolling the area near Clements High

School, at Sweetwater and Elkins. (2 R.R. 14). Krachala testified, and the video

confirms that Appellant stopped in an intersection at Elkins and Sweetwater. (2 R.R.

15, 16). Appellant’s vehicle was on Elkins before he stopped in the intersection

                                            2
heading north onto Sweetwater. (2 R.R. 19). By doing so, Appellant was blocking

Sweetwater southbound traffic. (2 R.R. 36). Krachala was in the left turn lane on

Sweetwater at Elkins and had a clear, unobstructed view of Appellant’s vehicle. (2

R.R. 20). Appellant entered the intersection “on green; and when he did, he stopped

in the middle of the intersection blocking traffic.” (2 R.R. 21). “His vehicle was

blocking all of the southbound Sweetwater traffic as well as the opposing direction

on Elkins.” (2 R.R. 21). Appellant was not able to maintain his speed to make a

complete turn because traffic had backed up into the intersection for at least a few

seconds before Appellant entered. (2 R.R. 22)(State’s Exhibit 2). The video does not

reveal exactly when Appellant entered the intersection, but it does show that it took

Appellant approximately thirty seconds to complete the turn. Appellant remained

stopped for “a total of nine or ten seconds.” (2 R.R. 27). Krachala testified that

Appellant never picked up or discharged any passengers, nor was his stop in the

intersection necessary to avoid conflict with any other traffic. (2 R.R. 27). Krachala

also testified that Appellant’s stop was not in compliance with the law or directions

of a police officer or in compliance with an official traffic control device. (2 R.R.

27). At one point Appellant’s light “changed to red” as he continued through the

intersection. (2 R.R. 23-24). Krachala then initiated a traffic stop just north of Elkins

based upon the violation. (2 R.R. 24). Krachala testified that it is legal to make the

                                           3
turn “as long as he has somewhere to turn to.” (2 R.R. 30). Once the traffic ahead

of Appellant moved, Appellant moved forward, but Appellant should not have

entered the intersection. Rather, he should have waited at the stop line before he

entered the intersection until it was clear for him to go. (2 R.R. 31-32). Krachala

testified that under the circumstances, it was not legal for Appellant to enter the

intersection and that Appellant’s stopping in the intersection by itself makes it a

violation. (2 R.R. 33, 38, 47).

      In his sole point of error, and without citing to the record, Appellant complains

that the “trial court erred in its interpretation of Texas Transportation code § 545.302;

and the trial court erred in failing to apply the exception to violations of Texas

Transportation Code § 545.302 found in Texas Transportation Code § 545.302(f).”

(App. Br. p.2)

      Section 545.302(a)(3) of the Texas Transportation codes prohibits a driver

from stopping, standing, or parking in an intersection. Tex. Transp. Code Ann.

§545.302. Further, Tex. Transp. Code Ann. § 544.007(b) requires that an operator

of a vehicle must yield the right-of-way to other vehicles and to pedestrians lawfully

in the intersection or an adjacent crosswalk. Tex. Transp. Code Ann. § 544.007(b).

      Section 545.302(f) provides that subsections (a), (b) and ( c) do not apply if

the avoidance of conflict with other traffic is necessary or if the operator is complying

                                           4
with the law or the directions of a police officer or official traffic-control device.

      Appellant argues that Appellant stopping momentarily in the intersection was

necessary for him to be in compliance with Texas Transportation Code § 545.062(a)

which states that “an operator shall, if following another vehicle, maintain an assured

clear distance between the two vehicles so that, considering the speed of the vehicles,

traffic, and the conditions of the highway, the operator can safely stop without

colliding with the preceding vehicle or veering into another vehicle, object or person

on or near the highway.” Tex. Transp. Code Ann. § 545.062(a). Appellant argues

that he was forced to stop as he crossed the intersection due to traffic in front of him

stopping and that in order for him to be in compliance with § 545.062(a), he must

follow at a “distance stop safely and not collide with the vehicle in front of him.

Here, this is what occurred.” (App. Br. p. 3). The testimony and video clearly reveal

that there were cars stopped in the intersection in Appellant’s left turn lane as he

entered the intersection. Appellant was not stopping to comply with § 545.062(a) by

keeping a safe distance, rather he created a situation where he had to stop due to

congestion already in the intersection known and visible to him, thereby violating §

545.302. This is not a situation where while making a left turn another pedestrian

or vehicle darted into his turn lane and he had to stop to avoid a collision. Rather,

Appellant could have stopped and waited before entering the intersection, which

                                           5
would have left plenty of space between his truck and the vehicles stopped in the

intersection ahead of him. Stopping in the intersection was not necessary to comply

with § 545.062. Appellant’s actions were in violation of § 545.302(a)(3); Hicks v.

State, 255 S.W.3d 351, 354 (Tex. App. - Texarkana 2008, no pet.). Hicks argued that

“stopping or standing in an intersection for the brief time of three to five seconds does

not constitute ‘stopping, standing, or parking’ in an intersection as prohibited by

§545.302(a)(3) of the Texas Transportation Code. We disagree. The statute defining

the offense does not prescribe a minimum time the vehicle must be stopped for the

act to constitute an offense.” Hicks at 354. The record reveals that Appellant stopped

his vehicle several times in the intersection when it was clear that there was

congestion in front of him.        Appellant was stopped in violation of Texas

Transportation Code Sec. 545.302. In Klepper v. State, No. 2-07-412-CR, 2009 Tex.

App. LEXIS 1081 (Tex. App. - Fort Worth Feb. 12, 2009, no pet.) (not designated for

publication) testimony from the arresting officer that he had observed Klepper

stopped in the middle of the intersection, past the limit line in the intersection,

partially in the left turn lane and partially inside the turn lane. After conducting a

traffic stop, Klepper admitted to being parked in the middle of the roadway. The

court of appeals held that the arresting officer’s statements that the defendant had

stopped completely past the limit line at a red light and that the defendant’s vehicle

                                           6
was parked in the middle of the intersection, along with the defendant’s own

admission to conclude that the defendant had committed one or more traffic

violations.

      Relying on § 544.004(a) of the Texas Transportation Code, Appellant argues

that he was complying with an official traffic-control device by entering the

intersection of Elkins and Sweetwater Blvd. on a protected left-turn arrow. Section

544.004(a) provides that:

      (a) The operator of a vehicle or streetcar shall comply with an applicable

      official traffic-control device placed as provided by this subtitle unless the

      person is:

              (1) otherwise directed by a traffic or police officer; or

              (2) operating an authorized emergency vehicle and is subject to

              exceptions under this subtitle.

Tex. Transp. Code Ann. § 544.004(a).

Section 541.304 fo the Texas Transportation Code reads:

      In this subtitle:

      (1) “Official traffic-control device” means a sign, signal, marking or device

      that is:

              (A) consistent with this subtitle;

                                            7
             (B) placed or erected by a public body or officer having jurisdiction; and

             ( C) used to regulate, warn, or guide traffic.

      (2) “Railroad sign or signal” means a sign, signal or device erected by a

      railroad, public body, or public officer to notify traffic of railroad tracks or an

      approaching railroad train.

      (3) “Traffic-control signal” means a manual, electric, or mechanical device that

      alternately directs traffic to stop and to proceed.

Tex. Transp. Code Ann. § 541.304.

       Section 541.304 provides two different definitions for “traffic-control signal”

and “traffic-control device”. Complying with a traffic control signal displaying a

green arrow does not give an operator an absolute right to enter an intersection.

Rather, Tex. Transp. Code Ann. § 544.007 ( c) allows an operator to “cautiously enter

then intersection to move in the direction permitted by the arrow” and to yield to

pedestrians and other traffic lawfully using the intersection. Tex. Transp. Code Ann.

§ 544.007( c). This clearly prohibits the operator of a vehicle from stopping in the

middle of an intersection. In Markert v. State, 2011 WL 2937428 (Tex. App. –

Corpus Christi, July 21, 2011, no pet.) (not designated for publication), the court of

appeals held that § 545.302(3) of the transportation code provides that an operator

may not stop, stand, or park a vehicle in an intersection. In the present case, the trial

                                           8
court noted that it believed that Appellant entered the intersection legally on a green

light, the light did turn red while he remained stopped in the intersection. (2 R.R.

53). As the trial court noted, once the light turned red, Appellant was no longer

complying with the traffic-control signal because he was not stopped at a clearly

marked stop line as required by §544.007(d). (2 R.R. 32, 37). Appellant did not wait

at the designated stopping point until he could safely enter the intersection. Rather,

he entered the intersection and had to stop in order to avoid causing a collision.

      The evidence shows that Appellant entered the intersection knowing that he

could not pass through it safely, creating the situation where he had to stop to avoid

colliding with other vehicles that were already stopped in the intersection.

Appellant’s actions compounded the gridlock seen on the video.                  Texas

Transportation Codes sections 545.103 and 545.151(a)(2) all speak to the requirement

that before an operator may enter an intersection, he must be able to enter safely.

Tex. Transp. Code Ann. § 545.103; Tex. Transp. Code Ann. § 545.151(a)(2). Here

there was no place for Appellant to enter the intersection safely. Once the light

changed for the cross-traffic to pass or if an emergency vehicle had needed cross the

intersection Appellant would have prevented them from safely proceeding through

the intersection.   The trial court correctly interpreted § 545.302 of the Texas

Transportation Code in finding Appellant guilty and Appellant’s sole point of error

                                           9
should be overruled.

                             PRAYER FOR RELIEF

    WHEREFORE, PREMISES CONSIDERED, it is respectfully submitted that

all things are regular and that this Court find no reversible error in Appellant’s

conviction, affirm the judgment and sentence in all things, and order execution of the

judgment and sentence in accordance with the opinion of the Court.


                                       Respectfully submitted,
                                       John F. Healey, Jr.
                                       District Attorney, Fort Bend County
                                       268th Judicial District



                                        /s/ John J. Harrity, III
                                       John J. Harrity, III
                                       Assistant District Attorney
                                       Fort Bend County, Texas
                                       SBN # 09133100
                                       John.Harrity@fortbendcountytx.gov
                                       301 Jackson Street, Room 101
                                       Richmond, Texas 77469
                                       281-341-4460 (office)
                                       281-341-8638 (fax)




                                         10
                       CERTIFICATE OF COMPLIANCE

      This is to certify that in accordance with Texas Rule of Appellate Procedure

9.4(i)(3), this State’s Appellate Brief has been reviewed by the word count function

in WordPerfect, and contains 2689 words in its entirety.



                                                /s/ John J. Harrity, III
                                                John J. Harrity, III




                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has

been forwarded to Appellant’s attorneys of record, Kirby Taylor, 2818 Cleburne,

Houston, TX 77004 or via email at attorney.taylor@yahoo.com, or via e-filing on the

date of the filing of the original with the Clerk of this Court.


                                                /s/ John J. Harrity, III
                                                John J. Harrity, III




                                          11